Case 1:20-cv-00860-MKB-PK Document 1 Filed 02/18/20 Page 1 of 16 PageID #: 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

__________________________________________X
PARIX ARIAS on behalf of himself and all others
similarly situated,
                                                            CIVIL NO.
                        Plaintiff,

            -against-                                       COMPLAINT

CLEANLY INC., ITAY FORER, TOM HARARI, and                   FLSA Collective Action and
WASH SUPPLY LAUNDROMAT, INC.                                Rule 23 Class Action

                        Defendants



__________________________________________X

       Plaintiff PARIX ARIAS, on behalf of himself and on behalf of all others similarly

situated, by and through undersigned counsel, alleges as follows:

                                       INTRODUCTION

       1.      This is a collective action under the Fair Labor Standards Act, 29 U.S.C. §§ 201 et

seq., and is brought to remedy widespread wage and hour violations by CLEANLY INC.,

(“CLEANLY”) that have deprived Plaintiff and all other current and former CLEANLY drivers,

couriers and delivery drivers throughout the northeast United States of overtime and other wages

to which they are entitled.

       2.      Plaintiff PARIX ARIAS (“ARIAS”) also bring this action as a class action

pursuant to Federal Rule of Civil Procedure 23 on behalf of themselves and all similarly situated

current and former drivers, couriers and delivery drivers who worked for CLEANLY in New

York, to remedy violations of the labor laws of New York.

       3.      CLEANLY misclassified its drivers as independent contractors, despite

exercising extensive control over the manner in which they conducted their work.



                                                1
Case 1:20-cv-00860-MKB-PK Document 1 Filed 02/18/20 Page 2 of 16 PageID #: 2
Case 1:20-cv-00860-MKB-PK Document 1 Filed 02/18/20 Page 3 of 16 PageID #: 3
Case 1:20-cv-00860-MKB-PK Document 1 Filed 02/18/20 Page 4 of 16 PageID #: 4
Case 1:20-cv-00860-MKB-PK Document 1 Filed 02/18/20 Page 5 of 16 PageID #: 5
Case 1:20-cv-00860-MKB-PK Document 1 Filed 02/18/20 Page 6 of 16 PageID #: 6
Case 1:20-cv-00860-MKB-PK Document 1 Filed 02/18/20 Page 7 of 16 PageID #: 7
Case 1:20-cv-00860-MKB-PK Document 1 Filed 02/18/20 Page 8 of 16 PageID #: 8
Case 1:20-cv-00860-MKB-PK Document 1 Filed 02/18/20 Page 9 of 16 PageID #: 9
Case 1:20-cv-00860-MKB-PK Document 1 Filed 02/18/20 Page 10 of 16 PageID #: 10
Case 1:20-cv-00860-MKB-PK Document 1 Filed 02/18/20 Page 11 of 16 PageID #: 11
Case 1:20-cv-00860-MKB-PK Document 1 Filed 02/18/20 Page 12 of 16 PageID #: 12
Case 1:20-cv-00860-MKB-PK Document 1 Filed 02/18/20 Page 13 of 16 PageID #: 13
Case 1:20-cv-00860-MKB-PK Document 1 Filed 02/18/20 Page 14 of 16 PageID #: 14
Case 1:20-cv-00860-MKB-PK Document 1 Filed 02/18/20 Page 15 of 16 PageID #: 15
Case 1:20-cv-00860-MKB-PK Document 1 Filed 02/18/20 Page 16 of 16 PageID #: 16
